Citation Nr: 1537416	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Allowance (DEA) benefits DEA benefits pursuant to Chapter 35, Title 38, United States Code.

(The issue of the propriety of the termination of death pension benefits due to the appellant's countable income is addressed in a separate, concurrently-issued, decision.)


REPRESENTATION

Appellant represented by:	Fuala'au Rosie Lancaster, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1944, and he died in November 1982.  The appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2009 and April 2010 by the Muskogee, Oklahoma, and St. Paul, Minnesota (respectively) Regional Offices (RO) of the Department of Veterans Affairs (VA).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In August 2010, the appellant appeared at a Central Office Board hearing before the undersigned Veterans Law Judge, during which the appellant testified regarding the then-perfected issue of entitlement to DEA benefits, as well as the not-yet perfected issue of entitlement to service connection for the cause of the Veteran's death.  

In September 2010, the Board remanded the claim seeking DEA benefits as inextricably intertwined with the appellant's pending appeal seeking service connection for the cause of the Veteran's death.  

When perfecting her appeal of her claim seeking service connection for the cause of the Veteran's death, the appellant requested to participate in a second Board hearing; accordingly, in December 2011, the Board again remanded the appellant's DEA benefits claim to afford the appellant the opportunity to participate in this hearing, as the testimony on the inextricably intertwined issue of service connection for the cause of the Veteran's death would be germane to the appeal.  However, the appellant subsequently withdrew her second hearing request.

In December 2012 and June 2014, the Board remanded both claims captioned above for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also remanded the claim for recognition of the Veteran's son as a "helpless child," as defined by VA regulation; the RO granted this benefit in a January 2015 rating decision, thereby extinguishing the related appeal.   Further, the Board remanded the issue of entitlement to nonservice-connected burial benefits for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO accordingly issued the statement of the case in March 2015; however, the appellant did not submit a substantive appeal of the claim, and the Board therefore lacks jurisdiction to adjudicate the claim.  
 

FINDINGS OF FACT

1.  The Veteran died in November 1981 as the result of arteriosclerotic (heart) disease, extended cerebrovascular accident, and cardiopulmonary arrest, with diabetes mellitus and acute renal failure listed as other factors contributing to his cause of death.  

2.  At the time of his death, the Veteran had no service-connected disabilities. 

3.  A probative VA medical opinion fails to relate the Veteran's cause of death to service.

4.  As service connection for the Veteran's cause of death has not been established, entitlement to DEA benefits is likewise not established.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

2.   The criteria for entitlement to a DEA benefits pursuant to Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2014); 38 C.F.R. § 21.3021(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letter issued in January 2010 and January 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

At least a portion of the Veteran's service treatment records (STRs) are not available for review.  In January 2010 and January 2015, the National Personnel Records Center indicated that the Veteran's STRs were not available and were likely destroyed in a fire.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2). 

Nevertheless, pursuant to the Board's prior remand directives, the appellant was apprised of evidence that she could submit to recreate data that would otherwise be available in the Veteran's service treatment records, and excerpts of the Veteran's two in-service hospitalizations, as gleaned from the Surgeon General's Office records, have been obtained.  

A VA medical opinion exploring the potential relationship between the Veteran's cause of death and service was also obtained in January 2015, with an addendum thereto in March 2015, pursuant to the Board's June 2014 remand.  The expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the Veteran's in-service and post-service disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection for Cause of Death

The appellant asserts that the Veteran received a gunshot wound to his lower back during service, and that due to the bullet's proximity to the Veteran's lumbar spine, the bullet was not removed, and the Veteran never fully recovered from his in-service injury.  The appellant asserts that this injury rendered the Veteran unable to walk and that he was confined to a wheelchair after his discharge from service in November 1944 until his death, which was due to his deteriorating health triggered by this lodged bullet and wheelchair confinement, in November 1982.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

As reflected on his death certificate, the Veteran died in November 1982, and his underlying cause of death was noted to be arteriosclerotic (heart) disease, which in turn caused an extended cerebrovascular accident, which in turn cause cardiopulmonary arrest, resulting in his death.  The death certificate further cites other factors contributing to his cause of death as diabetes mellitus and acute renal failure.  

As referenced above, the Veteran's service records are sparse and are comprised of his enlistment record, created upon his separation from service in November 1944, and summaries derived from the Surgeon General Office inpatient reports.  The enlistment record indicates that the Veteran's physical condition was listed as poor, but that he received no wounds during his approximate two years of service.  The summaries of the Surgeon General Office reports indicate that the Veteran was hospitalized twice during service; from September 1943 to May 1944 while he was stationed in Sicily, Corsica, or Sardinia, during which time he was treated from emotional instability (including inadequate personality, schizoid, cycloid, pre-psychotic disorders), "choroidoretinitis" (an eye disorder), and hemorrhoids; and from August 1944 to November 1944 (the month of his discharge) while stationed in Oregon for psychoneurosis and hysteria.  Both hospitalization summaries indicate that the Veteran's disorders were classified as not incurred in the line of duty and having existed prior to service.  

A VA physician reviewed the Veteran's claims file in January 2015, at which time the Veteran's enlistment record and death certificate were of record, but not the Surgeon General Office report summaries.  Based on the evidence then of record, the physician surmised that while the Veteran's physical health was listed as "poor" upon his separation from service, as reflected in the November 1944 enlistment record, this description was likely a reference to the Veteran's mental, not physical, health.  The physician noted that the form did not include a means of describing a service member's psychiatric state, only his "physical" state, and that neuropsychiatrists often were among the board of physicians examining separating service members.  The physician concluded that the form notation that the Veteran had received no wounds in service provided further indication that the Veteran's health impairments on separation were of a mental and not physical nature.  

Based on this evidence failing to suggest that the Veteran had any physical impairments on separation from service in 1944, the physician concluded that it is less likely than not that the Veteran's death in 1982, noted to be caused by several physical ailments (cardiovascular disease, diabetes mellitus, and renal failure), was related to service.  As to the appellant's assertion that the Veteran incurred a gunshot wound during service, which resulted in a bullet permanently lodged in his lumbar spine, which in turn caused his deteriorating health and ultimately culminated in death, the physician opined that the medical evidence of record failed to support this chronology.  The physician noted that a gunshot wound such as the one described by the appellant would have immediately resulted in paraplegia or quadriplegia, both permanent disabilities, and there is no indication that the Veteran was either.  In that regard, a 1944 disability insurance form indicates that the Veteran's disability was for a finite period of time.  Further, this chronology conflicts with the enlistment record noting that the Veteran was not wounded during service.  

In March 2015, after reviewing the Surgeon General Office summaries of the Veteran's two in-service hospitalizations for psychiatric treatment, the VA physician provided an addendum to his January 2015 opinion.  The physician concluded that this additional medical evidence provided further support for his determination that the Veteran's "poor" health on separation from service was due to his mental, not physical, health and that he did not sustain, and was not treated for, a gunshot wound to his back during service.  

After reviewing the evidence of record, the Board concludes that the more probative evidence of record fails to relate the Veteran's cause of death to service.  As to the appellant's assertion that the Veteran's in-service gunshot wound to the lower back contributed to or ultimately resulted in his death, the Board acknowledges that the appellant is competent to report her own experiences, such as being told of this in-service gunshot wound by the Veteran or witnessing his wheelchair-bound state.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, as the appellant married the Veteran in 1974, approximately 30 years after his discharge from service and towards the end of his life, this may be the chronology that was presented to her, and the Board does not doubt the sincerity of her belief.  Nevertheless, her assertions are inconsistent with the Veteran's service medical records, which indicate that he was not wounded in service and that his health impairments were largely psychiatric; accordingly, the appellant's assertions are afforded no probative value.  That is, based on the competent and persuasive medical evidence, such an injury would have likely been recorded at some point and/or the Veteran's health situation would have been different.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Kahana v. Shinseki, 24 Vet. App. 440 (2011).

Conversely, the VA medical opinion rendered in January 2015, and the addendum thereto in March 2015, are consistent with the evidence of record, unequivocally stated, and supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board affords these medical opinions, rendered by a medical expert, great probative value.  

As the more probative evidence of record fails to provide a basis for awarding service connection for the cause of the Veteran's death, the preponderance of evidence is against the claim; there is no reasonable doubt to resolve, and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Eligibility for DEA Benefits

With regard to DEA benefits, as applicable to this claim, basic eligibility for Chapter 35 (DEA) benefits is established for a surviving spouse of a veteran who died as a result of a service-connected disability.  38 U.S.C.A. § 3501(a)(2); 38 C.F.R. § 21.3021.

As set forth above, service connection for the cause of the Veteran's death has not been established; accordingly, the appellant's claim seeking eligibility for DEA benefits must be denied as a matter of law.  






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is denied.  

Eligibility for DEA benefits pursuant to 38 U.S.C. Chapter 35 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


